Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 26, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. Rosenblatt, J. P., Miller, O’Brien and McGinity, JJ., concur.